DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/21, 8/11/21 are being considered by the examiner.

Claim Objections
Claims 1, 7 and 10 is objected to because of the following informalities: 
Re claim 1, in line 7, replace “the spatial distribution” with “a spatial distribution” since this is the first instance of the term in the claim.
Re claim 7, in line 1, replace “the production” with “a production”.
Re claim 7, in line 4, replace “a joined connection” with “the joined connection” since the term “a joined connection” is disclosed prior claim 1. 
Re claim 10, in line 2, replace “(produced” with “produced”
4.	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfine et al., US 20020105325
Regarding claim 1, Goldfine discloses a method for characterizing at least one joined connection between at least two joined components (Fig. 1; Para [0056]; invention directed to assessing weld quality; Fig. 1 shows a weld joint, therefore at least two materials are joined together), comprising: 
consecutively moving an eddy-current sensor  several times over the at least one joined connection (Para [0066]; Fig. 6; Para [0068] states“Transverse scans were made across the welds at several locations along the weld” using the MWM sensor; para [0059] states “MWM is a "planar" eddy current sensor”), thereby generating a plurality of data sets of detected measuring signals in various parallel sectional planes of the joined connection ( Para [0069]; conductivity measurements from transverse scans shown in fig. 7 are considered plurality of data set), and 
determining, on the basis of the plurality of data sets, a projection data set as a measure of the spatial distribution of the measuring signals along the at least one joined connection (Fig. 7 and 8; representative plot of conductivity of the transverse position is shown in figures cited, which is a spatial representation using the data points obtained from the sensor signals as it 
 	Regarding claim 2, Goldfine discloses further comprising adding the data sets in order to determine the projection data set along a direction (y) that is oriented perpendicular to the sectional planes (Para [0069]; “sensor was manually scanned across the weld in 0.25 inch (6.35 mm) increments”; “the response of the sensor is an averaged response over several of the weld zones”. Averaging is inherently a measurement obtained through addition and division). 
 	Regarding claim 3, Goldfine disclose further comprising adapting a curve progression to the projection data set (Fig. 7; the data points obtained has a curve/ connection between data points), whereby, on the basis of the adapted curve progression, flaws and/or defects of the at least one joined connection are determined (Fig. 7; crack indications shown in dashed lines).  
 Regarding claim 5, Goldfine discloses further comprising comparing the projection data set to a stored reference data set (Para [0083] “shape matching filter could compare the measured conductivity profile to the profile of a reference FSW known to be without defects”). 
 	Regarding claim 6, Goldfine discloses further comprising tilting and/or swiveling the eddy-current sensor over the course of consecutive movements along the at least one joined connection (Para [0067] “rotating the sensor so that the longer segments of the primary winding form a small angle with the weld axis, such as 15.degree., and scanning across the weld at an angle to the weld axis, such as 75.degree”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfine et al., US 20020105325 in view of Denenberg et al., US 20160274060
Regarding claim 4, Goldfine is silent further comprising passing the eddy-current sensor over a number of adjacent joined connections of the components, whereby a shared projection data set is determined as the measure of the spatial distribution of the measuring signals along each joined connection. However, Denenberg teaches passing the eddy-current sensor (Para [0005], [0006]; Fig. 3; eddy current testing sensor 120) over a number of adjacent joined connections of the components (para [0481], [0484] “repeating such measurement on many such welds”), whereby a shared projection data set is determined as the measure of the spatial distribution of the measuring signals along each joined connection (Para [0484]; “spatial signature may be measurements on a weld where the process parameters are well documented.  Multiple spatial signatures may be generated by repeating such measurement on many such welds”).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the sensor response of a plurality of welds as taught by Denenberg into the data set of Goldfine for the benefit of using statistical methods to determine whether a group of welded components were welded correctly as it would provide a quick way to determine weld quality of a population of welds (para [0487]).

Claim 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., 20120070721 in view of Goldfine et al., US 20020105325

Han is silent in a method for characterizing at least one joined connection between at least two joined components, comprising: consecutively moving an eddy-current sensor several times over the at least one joined connection, thereby generating a plurality of data sets of detected measuring signals in various parallel sectional planes of the joined connection, and determining, on the basis of the plurality of data sets, a projection data set as a measure of the spatial distribution of the measuring signals along the at least one joined connection. 
However, Goldfine teaches a method for characterizing at least one joined connection between at least two joined components (Fig. 1; Para [0056]; invention directed to assessing weld quality; Fig. 1 shows a weld joint, therefore at least two materials are joined together), comprising: consecutively moving an eddy-current sensor  several times over the at least one joined connection (Para [0066]- [0068]; Fig. 6; “Transverse scans were made across the welds at several locations along the weld” using MWM sensor; para [0059] states “MWM is a "planar" eddy current sensor”), thereby generating a plurality of data sets of detected measuring signals in various parallel sectional planes of the joined connection (Fig. 6, 7; Para [0069]; conductivity measurements from transverse scans shown in fig. 7 are considered plurality of data set), and 
determining, on the basis of the plurality of data sets, a projection data set as a measure of the spatial distribution of the measuring signals along the at least one joined connection (Fig. 7 and 
 	Regarding claim 8, Han discloses a device for the production of a battery element (Title), comprising a welding apparatus (Fig. 4a; laser head 90) configured to create an integrally bonded welded connection of at least two battery components (Para [0039]; laser head 90 welds plate 50 and assembly 20) that are arranged so as to be stacked above each other (Fig. 4a and Fig. 1; as shown plate 50 and assembly 20 are stacked together), 
Han is silent in an eddy-current sensor configured to generate and detect eddy currents in the vicinity of at least one joined connection that has been created by the welding apparatus and a controller for the use of a method for characterizing at least one joined connection between at least two joined components, comprising: consecutively moving an eddy-current sensor several times over the at least one joined connection, thereby generating a plurality of data sets of detected measuring signals in various parallel sectional planes of the joined connection, and determining, on the basis of the plurality of data sets, a projection data set as a measure of the spatial distribution of the measuring signals along the at least one joined connection. However, Goldfine teaches an eddy current sensor configured to generate and detect eddy currents in the vicinity of at least one joined connection (Para [0059]; invention related to detecting weld quality using MWM sensor; “MWM is a "planar" eddy current sensor” ) a method for characterizing at 
Regarding claim 10, Han discloses a vehicle battery of a motor vehicle that is or can be electrically powered, comprising at least one battery element produced according to the method of claim 7 (Para [0003]; electric vehicles are battery driven). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., 20120070721 in view of Goldfine et al., US 20020105325 in view of Todorov et al., US 9,839,979


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FEBA POTHEN/            Examiner, Art Unit 2868